

115 HR 736 IH: Black Box Privacy Protection Act
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 736IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Mr. Capuano introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require automobile manufacturers to disclose to consumers the presence of event data recorders,
			 or black boxes, on new automobiles, and to require manufacturers to provide the consumer with the option to
			 enable and disable such devices on future automobiles.
	
 1.Short titleThis Act may be cited as the Black Box Privacy Protection Act. 2.FindingsCongress finds the following:
 (1)Consumers have the right to know that event data recorders are installed in their vehicles, that they are capable of collecting data recorded in automobile accidents, and how such data may be used.
 (2)From the standpoint of consumer privacy rights, most consumers are not aware that their vehicles are recording data that not only may be used to aid traffic safety analyses, but has the potential of being used against them in a civil or criminal proceeding, or by their insurer to increase rates.
			3.Disclosure of event data recorders on Automobiles and motorcycles
 (a)Labeling disclosure for automobilesSection 3 of the Automobile Information Disclosure Act (15 U.S.C. 1232) is amended— (1)in subsection (g)(4)(B) by striking ; and and inserting a semicolon;
 (2)in subsection (h), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
						(i)
 (1)the presence and location of an event data recorder; (2)the type of information recorded by the event data recorder and how such information is recorded; and
 (3)that the information recorded by the event data recorder also may be used in a law enforcement proceeding..
 (b)Labeling disclosure for motorcyclesThe Automobile Information Disclosure Act is further amended by adding after section 3 the following new section:
				
 3A.Disclosure of event data recorders on motorcyclesEvery manufacturer of new motorcycles distributed in commerce shall, prior to the delivery of any new motorcycle to any dealer, or at or prior to the introduction date of new models delivered to a dealer prior to such introduction date, securely affix to the new motorcycle a label on which such manufacturer shall disclose—
 (1)the presence and location of an event data recorder; (2)the type of information recorded by the event data recorder and how such information is recorded; and
 (3)that the information recorded by the event data recorder also may be used in a law enforcement proceeding..
 (c)DefinitionsSection 2 of such Act (15 U.S.C. 1231) is amended by adding at the end the following:  (i)The term event data recorder means any device or means of technology installed in an automobile that records information such as automobile or motorcycle speed, seatbelt use, application of brakes or other information pertinent to the operation of the automobile or motorcycle, as applicable.
 (j)The term motorcycle means a vehicle having a seat or saddle for the use of the rider, designed to travel on not more than three wheels in contact with the ground, and weighing less than 1,500 pounds.
 (k)The term new motorcycle means a motorcycle the equitable or legal title to which has never been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser..
 (d)RulemakingWithin 180 days following the enactment of this Act, the National Highway Traffic Safety Administration shall prescribe regulations setting forth a uniform method by which a manufacturer shall provide the disclosures required by the amendments made by this section.
			4.Requirement for event data recorders on New Automobiles
 (a)In generalSubchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following new section:
				
 30129.Event data recordersNo person may manufacture for sale, sell, offer for sale, introduce or deliver into interstate commerce, or import into the United States, an automobile manufactured after 2015 (and bearing a model year of 2016 or later) that is equipped with an event data recorder, unless such event data recorder includes a function whereby the consumer can control the recording of information by the event data recorder..
 (b)EnforcementSection 30165(a)(1) of chapter 301 of title 49, United States Code, is amended by inserting 30129, after 30127,. (c)Table of contents amendmentThe table of contents for chapter 301 of title 49, United States Code, is amended by adding after the item relating to section 30128 the following new item:
				
					
						30129. Event data recorders..
			5.Ownership and unlawful retrieval of event data recorder data
 (a)Ownership Rights; Conduct ProhibitedAny event data recorder in an automobile or motorcycle and any data recorded on any event data recorder in an automobile or motorcycle shall be considered the property of the owner of the automobile or motorcycle. It shall be unlawful for any person other than the owner of the automobile or motorcycle to download or otherwise retrieve data that is recorded on any event data recorder except under one of the following circumstances:
 (1)The owner of the automobile or motorcycle or the owner’s agent or legal representative consents to the retrieval of the information.
 (2)In response to an order of a court having jurisdiction to issue the order. (3)The data is retrieved by a dealer, or by an automotive technician for the purpose of diagnosing, servicing, or repairing the automobile or motorcycle.
 (b)Treatment of Violations as Unfair or Deceptive Acts or PracticesA violation of subsection (a) shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
 (c)Enforcement by the Federal Trade CommissionThe Federal Trade Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section.
 6.DefinitionsAs used in this Act: (1)The term consumer has the meaning given the term ultimate purchaser in section 2 of the Automobile Information Disclosure Act (15 U.S.C. 1231).
 (2)The term dealer has the meaning given that term in section 30102(a) of title 49, United States Code. (3)The term event data recorder means any device or means of technology installed in an automobile that records information such as vehicle speed, seatbelt use, application of brakes or other information pertinent to the operation of the automobile.
 (4)The terms manufacturer, new automobile, and new motorcycle have the meanings given those terms in section 2 of the Automobile Information Disclosure Act (15 U.S.C. 1231).
 7.Effective DateThis Act and the amendments made by this Act shall take effect 180 days after the date of enactment of this Act.
		